Citation Nr: 1641614	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to an initial disability rating in excess of 30 percent prior to May 18, 2014, and in excess of 50 percent since then, for major depressive disorder and anxiety disorder not otherwise specified with features of posttraumatic stress disorder (PTSD).

3. Entitlement to a disability rating in excess of 20 percent from March 30, 2009 to August 7, 2012, and in excess of 40 percent since then, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964 and served in the Army National Guard from January 1978 to August 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In September 2012, the RO granted service connection for a psychiatric disorder, and assigned an initial 30 percent rating.  The RO also increased the Veteran's disability rating for his bilateral hearing loss to 40 percent, effective August 8, 2012.  A July 2013 rating decision continued the 40 percent rating.  A June 2014 supplemental statement of the case (SSOC) assigned a higher 50 percent disability rating for the Veteran's psychiatric disorder, effective May 18, 2014.

In November 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In February 2015, the Board found that new and material evidence had been submitted to reopen the claim for service connection for a left hip disability, and remanded the underlying service connection claim for further development.  The claims for higher ratings for a psychiatric disorder and bilateral hearing loss were also remanded.

On the above title page the Board has characterized the issue as to the increased rating claim for hearing loss clarify that this issue stems from the rating decision granting a twenty percent rating.  The period under appeal as to this claim is from March 20, 2009 to the present.  The earlier period of time during which a noncompensable rating was in effect is not in appellate status.  That is, this earlier period was noted in the Board's remand due to administrative error, and that error continued in the subsequent SSOC.  The Board finds, however, that the Veteran was apprised of the correct time period by the rating decision on appeal and the SOC, and the current issue was discussed at the time of the hearing.  Therefore, the Board finds no prejudicial error that needs further action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 18, 2014, the Veteran's major depressive disorder and anxiety disorder not otherwise specified with features of PTSD was manifested mainly by anxiety and depressed mood with some sleep difficulties.

2. Since May 19, 2014, the Veteran's major depressive disorder and anxiety disorder not otherwise specified with features of PTSD has been manifested mainly by anxiety, depressed mood, panic attacks that occurred weekly or less often, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.

3. From March 30, 2009 to August 7, 2012, the Veteran's service-connected bilateral hearing loss was not been manifested by hearing acuity worse than Level VI bilaterally.

4. Since August 8, 2012, the Veteran's service-connected bilateral hearing loss has been manifested by hearing acuity of Level VII and Level VIII, at worst.

CONCLUSIONS OF LAW

1. Prior to May 18, 2014, the criteria for an initial disability rating in excess of 30 percent for major depressive disorder and anxiety disorder not otherwise specified with features of PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Codes 9413, 9434 (2015).

2. Since May 18, 2014, the criteria for a disability rating in excess of 50 percent for major depressive disorder and anxiety disorder not otherwise specified with features of PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Codes 9413, 9434 (2015).

3. From March 30, 2009 to August 7, 2012, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

4. Since August 8, 2012, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the award of service connection for a psychiatric disorder, statutory notice had served its purpose with regards to this claim, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In a March 2009 letter, the Veteran was notified of the information needed to substantiate and complete his claim for an increased disability rating for bilateral hearing loss, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice on the "downstream" issues of disability ratings and effective dates, prior to the rating decisions on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The VCAA requires notice of the type of evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters complied with these notice requirements.  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  While attempts were made to obtain the Veteran's Social Security Administration (SSA) records, in June 2015, the SSA National Records Center stated that the records had been destroyed, and further efforts to obtain them would be futile.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided multiple VA examinations in connection with the claim.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The claim for an increase for bilateral hearing loss stems from a claim for an increase rating.  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

Major Depressive Disorder and Anxiety Disorder

The RO has rated the Veteran's major depressive disorder and anxiety disorder with features of PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, 9434-9413.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, DC 9434 refers to major depressive disorder and 9413 refers to unspecified anxiety disorder.  The General Rating Formula is as follows:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

On May 2010 VA examination, the examiner noted the Veteran took an antidepressant.  The Veteran reported he had problems sleeping at times, he was "depressed more than ever," he yelled at his girlfriend, cried a lot, was very jumpy, and liked being by himself.  The examiner noted he was very anxious, although not agitated or withdrawn.  There was no evidence of motor retardation or motor abnormalities.  The Veteran denied hallucinations and was fully oriented.  His concentration was unimpaired and be denied any obsessive thoughts or compulsive behaviors.  He also denied suicidal or homicidal ideation or history of behaviors, although he did acknowledge a history of alcohol and drug abuse.  He stated he had feelings of inadequacy and worthlessness "all the time," but denied feelings of hopelessness.  He reported sleeping approximately three hours a night and one hour during the day.  The Veteran reported he had no libido, and stated his interests and hobbies included doing to the gym, reading, and cooking, and going out to dinner with his girlfriend.  The examiner assigned a GAF score of 55.

On November 2011 VA examination, the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, and mild memory loss.  He continued to take prescription antidepressants, and noted symptoms of irritability, insomnia (sleeping five or six hours per night), some hyperstartle, and some hypervigilance.  The examiner noted the Veteran's mental diagnoses caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 57 was assigned.

On August 2012 VA examination, the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The examiner noted his mental diagnoses caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 57 was continued.

On May 2014 VA examination, the Veteran reported a continued good relationship with his long-term, live-in girlfriend, and that he relied on her for support.  He stated that while chronic hip pain limited his activities, he went to the gym almost daily for both exercise and social interactions.  He reported symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran's overall mental health functioning fell in the range of moderate symptomatology, and caused occupational and social impairment with reduced reliability and productivity.

On review of the record, the Board finds that the disability picture presented by the Veteran's major depressive disorder and anxiety disorder does not warrant a rating higher than 30 percent prior to May 18, 2014 or higher than 50 percent since then.  There is no indication that prior to May 18, 2014, the Veteran had flattened affect; panic attacks; impaired memory, judgment, or abstract thinking, or any other symptoms reflective of a higher 50 percent rating.  There is also no indication that since then, the Veteran has had suicidal ideation, obsessional rituals interfering with routine activities, near-continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene, or any other symptoms reflective of a higher 70 percent rating.  The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability most nearly approximates that already assigned.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's major depressive disorder and anxiety disorder.  There is no period during which the preponderance of the evidence showed that a higher rating was warranted, or that further staged ratings were warranted.

Accordingly, the Board finds that entitlement to an disability rating in excess of 30 percent prior to May 18, 2014, and in excess of 50 percent since then, is not warranted.  The preponderance of the evidence is against the claim, so the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Bilateral Hearing Loss

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran underwent a VA audiological examination in April 2009.  The Veteran reported difficulty with conversation and listening in noisy environments.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
60
70
75
70
LEFT
65
75
70
65

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 90 percent in the right ear and 90 percent in the left ear.  The Board notes the results provided result in a 20 percent evaluation considering the Roman Numeral designations of V in the right ear and V in the left.  The Roman Numeral designation of V is obtained using the provisions outlined in 38 C.F.R. § 4.86 for an exceptional pattern of hearing loss; in this regard, an exceptional pattern of hearing loss exists when each puretone threshold is 55 or higher or when the threshold is 30 decibels or less at 1000 Hertz and 70 or higher at 2000 Hertz.

The Veteran underwent a new VA audiological examination in August 2011.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
60
70
75
70
LEFT
65
75
75
70

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 78 percent in the right ear and 80 percent in the left ear.  The Board notes the results provided result in a 20 percent evaluation considering the Roman Numeral designations of V in the right ear and VI in the left.  The Roman Numeral designations are obtained using the provisions outlined in 38 C.F.R. § 4.86 for an exceptional pattern of hearing loss.

The Veteran underwent a new VA audiological examination in August 2012.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
60
75
70
65
LEFT
80
85
75
80

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 64 percent in the right ear and 64 percent in the left ear.  The Board notes the results provided result in a 40 percent evaluation considering the Roman Numeral designations of VII in the right ear and VII in the left.  The Roman Numeral designation of VII is obtained using the provisions outlined in 38 C.F.R. § 4.86 for an exceptional pattern of hearing loss.

The Veteran underwent a new VA audiological examination in May 2014.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
75
75
70
70
LEFT
75
75
75
70

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 64 percent in the right ear and 58 percent in the left ear.  The Board notes the results provided result in a 40 percent evaluation considering the Roman Numeral designations of VII in the right ear and VIII in the left.  The Roman Numeral designations are obtained using the provisions outlined in 38 C.F.R. § 4.86 for an exceptional pattern of hearing loss.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates a rating in excess of 20 percent from March 30, 2009 to August 7, 2012, and in excess of 40 percent since then.

On April 2009 VA examination, the Veteran's hearing loss was manifested by Level V hearing acuity bilaterally.  On the August 2011 VA evaluation, the Veteran's right ear hearing loss was manifested by Level V hearing acuity, and his left ear hearing loss was manifested by Level VI hearing acuity.  The application of those designations to Table VII results in a 20 percent evaluation.

On the August 2012 VA evaluation, the Veteran's right ear hearing loss was manifested by Level VII hearing acuity, and his left ear hearing loss was manifested by Level VII hearing acuity.  On the May 2014 VA evaluation, the Veteran's right ear hearing loss was manifested by Level VII hearing acuity, and his left ear hearing loss was manifested by Level VIII hearing acuity.  The application of those designations to Table VII results in a 40 percent evaluation.

There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support higher ratings during any of the periods in question.  For those reasons, the Board finds that the Veteran's claim for a disability rating in excess of 20 percent from March 30, 2009 to August 7, 2012, and in excess of 40 percent since then, is not warranted.  The Board also finds that further staged ratings are not appropriate.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's major depressive disorder and anxiety disorder and bilateral hearing loss under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's major depressive disorder and anxiety disorder and bilateral hearing loss symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's major depressive disorder and anxiety disorder result in mainly anxiety and depressed mood, with some sleep difficulty, panic attacks, and difficulty forming and maintaining social relationships.  His bilateral hearing loss results in decreased hearing acuity, especially with regards to conversations and noisy environments.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for PTSD is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

As well, the Veteran has already been granted a total disability rating based on individual unemployability (TDIU), therefore that issue is not raised in the context of this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial disability rating in excess of 30 percent prior to May 18, 2014 for major depressive disorder and anxiety disorder not otherwise specified with features of PTSD is denied.

A disability rating in excess of 50 percent since May 18, 2014 for major depressive disorder and anxiety disorder not otherwise specified with features of PTSD is denied.

A disability rating in excess of 20 percent from March 30, 2009 to August 7, 2012 is denied.

A disability rating in excess of 40 percent since August 8, 2012 for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the claim for service connection for a left hip disability.

The Veteran has submitted numerous statements, including buddy statements, indicating he injured his left hip in 1985 during a period of active duty for training (ACDUTRA).  He has not been afforded a VA nexus examination with respect to the claim, therefore an examination to ascertain the etiology of his current left hip disability is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the left hip disability on appeal; this specifically includes treatment records from the Providence VA Medical Center from June 2016 to the present, from Primary Care Partnership from May 2015 to the present, and from Newtown-Wellesley Hospital (Dr. J.M.) from July 2014 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his current left hip disability.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current left hip disability is related to service?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's statements and other lay statements of record indicating he sustained a left hip injury from a 1985 fall off of a Humvee during a period of ACDUTRA.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

4. The AOJ should then review the record and readjudicate the claim on appeal for service connection for a left hip disability.  If the issue remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


